Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Argument


3.	Applicant’s arguments filed on 7/8/2022 regarding Weber and Yoon have been considered but they are moot in view of the new ground(s) of rejection.


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 6-11 and 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over  U.S. Patent No. 10,026,186 in view of Nie et al. (US 2011/0123075) and Serlie (US 2014/0003691). Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variant.

With respect to claims 1, 6-11 and 16-20, U.S. Patent No. 10,650,532 disclose all the limitations of claims 1, 6-11 and 16-20 except identifying a skin surface of the patient in the first medical image or the second medical image; zeroing at least one voxel in the first medical image or the second medical image that is outside the skin surface.
Nie et al. teach identifying a skin surface (border) of the patient in the medical image (para. [0052]).
Serlie  teaches  zeroing at least one voxel in the medical image that is outside the object (outside boundary of the object) (para [0014]).
The suggestion/motivation for doing so would have been that to distinguish foreground and background for easier further processing.
Therefore, it would have been obvious to modify U.S. Patent No. 10,650,532 with Nie et al. and Serlie to obtain the invention as specified in claims 1, 6-11 and 16-20.




Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 
 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 11 and 12 is rejected under 35 USC 103 as being unpatentable over Hirasawa et al.  (US 2012/0114208) in view of Orderud (US 2012/0155727), Nie et al. (US 2011/0123075) and Serlie (US 2014/0003691).

With respect to claim 1, Hirasawa et al. teaches  at least one programmable processor; and a non-transitory machine readable medium storing instruction which, when executed by the at least one programmable processor, cause the at least one programmable processor to perform operations comprising; (Fig. 1 ref label 14) 
receiving a first medical image of a patient taken at a first time and at a first position (CT image data for the treatment plan (first CT image data)) and a second medical image of the patient taken at a second time and at a second position, the first medical image (CT image data for the positioning operation (second CT image data))  and the second medical image being different from each other due to a deformation(translation and rotation) (para [0033] and [0030]; Fig. 1 and [0027] – [0030]); 
comparing the first medical image and the second medical image to determine a displacement (para [0042]); 
determining, based on the displacement, a change to a physical location of the patient (the conversion amount (body-position correction amount)  (para [0047]-[0048])
correcting, based on the determined change, the second position of the patient to more closely conform to a first position of the patient (para [0029]).  
      	Weber does not teach expressly that identifying a skin surface of the patient in the first medical image or the second medical image; zeroing at least one voxel in the first medical image or the second medical image that is outside the skin surface.
Nie et al. teach identifying a skin surface (border) of the patient in the medical image (para. [0052]).
Serlie  teaches zeroing at least one voxel in the medical image that is outside the surface (outside boundary of the object) (para [0014]).
Orderud teaches comparing, the first medical image (image 50) and the second medical image(image 52) using a phase correlation method to determine a displacement (displacement or movement) (para [0029]);
        	At the time of effective filing, it would have been obvious to a person of ordinary skill in the art to zeroing at least one voxel in the medical image that is outside the skin surface and determine displacement using phase correlation method in the method of Hirasawa et al.
The suggestion/motivation for doing so would have been that to distinguish foreground and background for easier further processing and using well known method to compute displacement using distinguished foreground image.
Therefore, it would have been obvious to modify Hirasawa et al. with Nie et al., Serlie and Orderud to obtain the invention as specified in claim 1.


With respect to claim 2, Nie et al. teach the skin surface is identified in the first medical image and the second medical image (para. [0052]).  

With respect to claim 11, claim 11 is rejected same reason as claim 1 above.
Note that Hirasawa et al. teach computer software included in computer.
With respect to claim 12, claim 12 is rejected same reason as claim 2 above.

Claims 3, 4, 13 and 14 are rejected under 35 USC 103 as being unpatentable over Hirasawa et al.  (US 2012/0114208) in view of Orderud (US 2012/0155727), Nie et al. (US 2011/0123075) and Serlie (US 2014/0003691) and in further view of Chen et al. (US 2006/0100502).
Hirasawa et al., Orderud, Nie et al and Serlie teach all the limitations of claim 2 as applied above from which claim 3 respectively depend.
      	Hirasawa et al., Orderud, Nie et al and Serlie do not teach expressly that applying a marching squares algorithm to a plurality of slices of the first medical image and the second medical image. 
Chen et al. teach applying a marching squares algorithm (Marching Cube) to a plurality of slices of the first medical image and the second medical image. (para [0115]);
        	At the time of effective filing, it would have been obvious to a person of ordinary skill in the art to applying a marching squares algorithm to identify surface in image in the method of Hirasawa et al., Orderud, Nie et al and Serlie.
The suggestion/motivation for doing so would have been that well known method to identify surface in the image.
Therefore, it would have been obvious to modify Hirasawa et al., Orderud, Nie et al and Serlie to obtain the invention as specified in claim 1.

With respect to claim 4, Chen et al. teach that the slices are transverse slices (Fig. 11).  

With respect to claim 13, claim 13 is rejected same reason as claim 3 above.
With respect to claim 14, claim 14 is rejected same reason as claim 4 above.
 
Allowable Subject Matter
 1.    Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable of rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randolph Chu whose telephone number is 571-270-1145.  The examiner can normally be reached on Monday to Thursday from 7:30 am - 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
/RANDOLPH I CHU/
Primary Examiner, Art Unit 2663